This is a suit to enjoin the city of New Orleans from enforcing the provisions of Ordinance No. 8037, Commission Council Series, known as the segregation ordinance, which was adopted by the commission council pursuant to the provisions of Act 118 of 1924.
The constitutionality of the ordinance is questioned upon two grounds, viz.: That section 29 of article 14 of the Constitution of 1921 does not authorize municipalities to adopt ordinances segregating the races; and that such ordinances are in violation of section 1 of article 14 of the Constitution of the United States.
It is not necessary to consider the issues presented in this case, for the reason that the segregation ordinance herein attacked was declared unconstitutional by the United States Supreme Court in the decision rendered by that court on March 14, 1927, in the case of Harmon v. Tyler, 47 S. Ct. 471, 71 L. Ed. ___, wherein the same objections to Ordinance No. 8037, Commission Council Series, were made as are urged in this case.
For the reason stated, the judgment appealed from is avoided, and the temporary restraining order is reinstated and made perpetual.